DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 11, 13, 14, 19, and 20 of U.S. Patent No.10,785,106 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claim 1 of the above patent contains every element of claim 1 of the instant application.
Claim 2 of the above patent contains every element of claim 2 of the instant application.
Claim 1 of the above patent contains every element of claim 3 of the instant application.
Claim 4 of the above patent contains every element of claim 4 of the instant application.

Claim 5 of the above patent contains every element of claim 6 of the instant application.
Claim 5 of the above patent contains every element of claim 7 of the instant application.
Claim 10 of the above patent contains every element of claim 8 of the instant application.
Claim 11 of the above patent contains every element of claim 9 of the instant application
Claim 10 of the above patent contains every element of claim 10 of the instant application
Claim 13 of the above patent contains every element of claim 11 of the instant application.
Claim 14 of the above patent contains every element of claim 12 of the instant application.
Claim 14 of the above patent contains every element of claim 13 of the instant application.
Claim 14 of the above patent contains every element of claim 14 of the instant application.
Claim 19 of the above patent contains every element of claim 15 of the instant application.
Claim 19 of the above patent contains every element of claim 16 of the instant application. 
Claims 19 and 20 of the above patent contain every element of claim 17 of the instant application.
Claim 19 of the above patent contains every element of claim 18 of the instant application.
Claim 19 of the above patent contains every element of claim 19 of the instant application.
Claim 19 of the above patent contains every element of claim 20 of the instant application.

Claim(s) of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit the subject matter of claim 1, claim 10 fails to further limit the subject matter of claim 8, and claim 16 fails to further limit the subject matter of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skulnik et al (hereafter, “Skulnik”), US 2019/0095967 A1.

Regarding claim 1, Skulnik teaches a system for management of configuration changes, the system (i.e., Figs 5 and 6) comprising:
 a processor (i.e., processor 540); and a computer-readable medium storing instructions that are operative upon execution by the processor (i.e., program modules stored in the non-transitory computer-readable medium…the program modules are configured with stored instructions, that when executed by at least a processor, cause the device to perform, page 5 paragraph [0049]) to: 
 	receive a second configuration item (i.e., first core API) for displacement, in an exposure group (i.e., remote client devices 410), of a first configuration item (i.e., second core API) (i.e., to perform a phased release to upgrade the plurality of remote clients from the first core API(s) 430a,b,c to second core API(s) 460a,b,c, Figs 4A-4F and page 4 paragraph [0043]);
 	receive, from an orchestrator, an exposure state (i.e., during pre-upgrade phase 345, 100% of client devices are hosting the first core API, page 4 paragraph [0038]); 
 	determine, for the exposure group, based at least on the exposure state: 
 		a first portion of the exposure group to continue with the first configuration item (i.e., 70% of client devices are hosting the first core AIP, page 4 paragraph [0039]), and 
 		a second portion of the exposure group to receive the second configuration item (i.e., 30% of client devices are hosting the second core API, page 4 paragraph [0039]); and 
 	deploy the second configuration item to the second portion of the exposure group, in accordance with the exposure state (i.e., upgrade 30% of client devices to second core API, page 4 paragraph [0039]).
Regarding claim 2, Skulnik teaches the system of claim 1, wherein the first configuration item and the second configuration item each comprises a software application version (i.e., page 4 paragraph [0039]).

Regarding claim 3, Skulnik teaches the system of claim 1, wherein the instructions are further operative to: determine, for the exposure group, based at least on the exposure state: a second portion of the exposure group to receive the second configuration item, and deploy the second configuration item to the second portion of the exposure group, in accordance with the exposure state (i.e., page 4 paragraphs [0038]-[0039]).

Regarding claim 4, Skulnik teaches the system of claim 3, wherein the exposure state indicates a binary tree comprising branches indicating a first configuration item branch weigh (i.e., 70%)  and a second configuration item branch weight (i.e., 30%) (i.e., page 4 paragraphs [0038]-[0039]).

Regarding claims 8-11, those claims recite a method performed by system claims 1-4, discussed above, same rationale of rejections is applied.

Regarding claims 15-17, those claims recite one or more computer storage devices having computer-executable instructions stored thereon for configuration change control, which, on execution by a computer, cause the computer to perform operations similar to claims 1, 3, and 4, same rationale of rejections are applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-7, 12-14, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Skulnik, in view of Gao et al (hereafter, “Gao”), US 2019/0026091 A1.

Regarding claim 5, Skulnik teaches the system of claim 4.
Skulnik does not explicitly teach wherein the instructions are further operative to: determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight.
Gao teaches determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skulnik to determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).

Regarding claim 6, Skulnik teaches the system of claim 5.
Skulnik does not teach wherein the instructions are further operative to: perform a deterministic operation on data associated with each member of the exposure group to generate a member value.
Gao teaches perform a deterministic operation on data associated with each member of the exposure group to generate a member value (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skulnik to perform a deterministic operation on data associated with each member of the exposure group to generate a member value as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).
Regarding claim 7, Skulnik teaches the system of claim 6.
Skulnik does not explicitly teach compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group.
Gao teaches compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group value (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skulnik to compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).

Regarding claims 12-14, those claims recite limitations that are similar to claims 5-7, same rationale of rejections is applied.

Regarding claims 18-20, those claims recite limitations that are similar to claims 5-7, same rationale of rejections is applied.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441